                     Case 2:19-cv-00624-RJC Document 72 Filed 08/03/20 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

        BESSEMER SYSTEM FEDERAL CREDIT )
        UNION,                              )
                                            )
                  Plaintiff,                ) Case No. 2:19-cv-00624-RJC
                                            )
             vs.                            )
                                            )
        FISERV SOLUTIONS, LLC, f/k/a FISERV )
        SOLUTIONS, INC., and FISERV, INC.,  )
                                            )
                  Defendants.               )

         STIPULATION TO EXTEND TIME FOR DEFENDANTS FISERV SOLUTIONS, LLC,
            f/k/a FISERV SOLUTIONS, INC., AND FISERV, INC., TO FILE ANSWER TO
        PLAINTIFF BESSEMER SYSTEM FEDERAL CREDIT UNION’S SECOND AMENDED
                                       COMPLAINT

                     1. This Stipulation is being filed on behalf of Plaintiff Bessemer System Federal

        Credit Union (“Plaintiff”), and Fiserv Solutions, LLC, f/k/a Fiserv Solutions, Inc., and Fiserv,

        Inc. (together, “Defendants”).

                     2. On July 14, 2020, the Court issued an Order ruling on Defendants’ Motion to

        Dismiss Plaintiff’s Second Amended Complaint (“SAC”). Doc. 70.

                     3. In its July 14th Order, the Court granted in part and denied in part Defendants’

         Motion to Dismiss, and gave Defendants twenty-one (21) days from the date of the Order, to

        August 4, 2020, to file an Answer to the remaining six (6) claims.

                     4. On July 21, 2020, Defendants requested an additional ten (10) days, to August 14,

        2020, to file their Answer. On that same day, Plaintiff’s counsel agreed to the request for

        extension of time to respond.

                   Accordingly, the Parties stipulate that Defendants will have until August 14, 2020 to file

        their Answer to Plaintiff’s Second Amended Complaint.



4825-7124-2438.1
                   Case 2:19-cv-00624-RJC Document 72 Filed 08/03/20 Page 2 of 2




        STIPULATED AND AGREED TO:



            /s/ Charles J. Nerko______________     /s/ Jesse L. Byam-Katzman____________
           Charles J. Nerko (pro hac vice)         Andrew J. Wronski (pro hac vice)
           Alexander Mirkin (pro hac vice)         Jesse L. Byam-Katzman (pro hac vice)
           OFFIT KURMAN, P.A.                      FOLEY & LARDNER LLP
           10 East 40th Street, 35th Floor         777 East Wisconsin Avenue
           New York, NY 10016                      Milwaukee, WI 53202
           (212) 545-1900                          awronski@foley.com
           Fax: 267-338-1335                       jbyam-katzman@foley.com
           charles.nerko@offitkurman.com           (414) 271-2400
           amirkin@offitkurman.com                 Fax: 414-297-4900

           Richard J. Parks (PA 40477)             Efrem M. Grail (PA ID No. 81570)
           PIETRAGALLO GORDON ALFANO               Brian C. Bevan (PA ID No. 307488)
           BOSICK & RASPANTI, LLP                  THE GRAIL LAW FIRM
           7 West State Street, Suite 100          Koppers Building, 30th Floor
           Sharon, PA 16146                        436 Seventh Avenue
           (724) 981-1397                          Pittsburgh, PA 15219
           rjp@pietragallo.com                     egrail@graillaw.com
                                                   bbevan@graillaw.com
           Counsel for Plaintiff Bessemer System   (412) 227-2969
           Federal Credit Union                    Fax: (856) 210-7354

                                                   Counsel for Defendants Fiserv Solutions, LLC
                                                   and Fiserv, Inc.




4825-7124-2438.1
